NEGATIVE ELECTRODE FOR NONAQUEOUS ELECTROLYTE SECONDARY BATTERY, AND NONAQUEOUS ELECTROLYTE SECONDARY BATTERY
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 18, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Oura et al. (WO 2021059705 A1, whose English equivalent, EP 4037015 A1, is being employed for citation purposes, hereafter Oura).
Regarding claims 1 and 2, Oura teaches a negative electrode for a nonaqueous electrolyte secondary battery (at least: [0001]), comprising:
a negative electrode core body (40 in Fig. 2; “a negative electrode electricity collector 40”, at least [0022]); and
a negative electrode mixture layer (42, Fig. 2) provided on a surface of the negative electrode core body (40) (See Fig. 2 and [0023]);
wherein the negative electrode mixture layer (42) includes a first layer (44) and a second layer (46) (Fig. 2; [0023]), and wherein the first layer includes graphite particles B ([0024]), the second layer includes graphite A ([0024), and each of the two layers further includes fibrous carbon ([0053]) which may be single wall fibrous carbon nanotubes, multiwalled fibrous carbon nanotubes, or a mixture of the two ([0054]: “single-layer CNT”, “multi-layer CNT”), and
wherein, when a range of 40% of a thickness of the mixture layer from a surface of the negative electrode mixture layer on a side opposite to the negative electrode core body is defined as a first region and a range of 40% of a thickness of the mixture layer from an interface between the negative electrode mixture layer and the negative electrode core body is defined as a second region (See the annotated Fig. 2 below), 

    PNG
    media_image1.png
    720
    1280
    media_image1.png
    Greyscale

a BET specific surface area of the graphite included in the first region may be in the range of 1.0-1.6 m2/g (See [0024]-[0025]), which is smaller than a BET specific surface area of the graphite included in the second region being in a range of 3.0-20 m2/g (See [0024]-[0025]).
Oura does not expressly disclose the relative quantity of single wall fibrous carbon and multiwalled fibrous carbon in the first region and the second region, as claimed in claims 1 and 2. However, Oura does disclose that the fibrous carbon in the two layers 44 and 46 (and the first and second regions) may be single wall fibrous carbon, multiwalled fibrous carbon, or a mixture of the two ([0054]). When the first region (i.e., in layer 46) includes 100% of multiwalled fibrous carbon and 0% of single wall fibrous carbon, and the second region (i.e., in layer 44) includes 100% of single wall fibrous carbon and 0% of multiwalled fibrous carbon, the limitation “the first region includes the multiwalled fibrous carbon in greater quantity than the single wall fibrous carbon in terms of mass and the second region includes the single wall fibrous carbon in greater quantity than the multiwalled fibrous carbon in terms of mass” as claimed in claim 1 and the limitation “60% by mass or more of the fibrous carbon included in the first region is the multiwalled fibrous and 60% by mass or more of the fibrous carbon included in the second region is the single wall fibrous carbon” as claimed in claim 2 are taught. Note that Oura does not require that the composition with respect to fibrous carbon in the two layers is the same.
Regarding claim 3, Oura teaches the negative electrode for a nonaqueous electrolyte secondary battery according to claim 1, wherein the BET specific surface area of the graphite in the first region may be in the range of 1.0-1.6 m2/g and the BET specific surface area of the graphite in the second region may be in a range of 3.0-20 m2/g ([0024]-[0025]). These ranges overlap those as claimed, respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 4, Oura teaches the negative electrode for a nonaqueous electrolyte secondary battery according to claim 1, wherein the negative electrode mixture layer includes an Si based active material containing Si (See at least: [0040]-[0042]).
Regarding claim 5, Oura teaches a nonaqueous electrolyte secondary battery, comprising (See, at least, [0071], [0008]):
the negative electrode according to claim 1;
a positive electrode; and
a nonaqueous electrolyte.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727